DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of Group I in the reply filed on February 8, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II share at least one common special technical feature, which defines the contribution that each claimed invention makes over the prior art.  Applicants argue that the claimed inventions of Groups I and II relate to predicting a differentiation potential of a pluripotent stem cell (PSC) or evaluating a difference potential-maintaining capacity of a medium for PSC (which are inextricably linked), by measuring the expression level of CHD7. This argument has been fully considered and is found persuasive.  The restriction between Groups I and II is hereby withdrawn. 
	Claims 1-10 and 13-16 are currently pending and have been examined herein. 


Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Japan on 6/19/2017 and 12/12/2017. It is noted, however, that the foreign priority date is the effective
filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(2), AND

-a certified copy of the priority application, and
-a translation of the priority application (if not in English).
In the instant case Applicant has submitted certified copies of the priority applications but they are not in English. The effective filing date of the Application is considered to be 6/4/2018 which is the filing date of PCT/JP2018/021430.

Claim Objections
4.	Claims 2-4, 7-9 and 13-16 are objected over the recitation of the phrase “not less than”.  When possible, sentences should be phrased positively (rather than reciting double negatives), because positive sentences are more direct and easier to understand.  For example this objection could be overcome by amending claim 4 to recite “greater than 1500 copies” rather than “not less than 1500 copies”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of CHD7 and the differentiation potential of a pluripotent stem cell.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The preamble of claim 1 recites “predicting” a differentiation potential of a pluripotent stem cell.  The broadest reasonable interpretation of the “predicting” step is that it may be accomplished by a mental processes. For example, one may “predict” the differentiation potential of the pluripotent stem cell by thinking about the expression level of CHD7.  
The preamble of claim 6 recites “evaluating” a medium for a human pluripotent stem cell.  The broadest reasonable interpretation of the “evaluating” step is that it may be accomplished by a mental processes. For example, one may “evaluate” the medium by thinking about the expression level of CHD7.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 

An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require a step of “measuring” an expression level of CHD7 in a pluripotent stem cell. This step is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require a step of “measuring” an expression level of CHD7 in a pluripotent stem cell. This step does not amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Measuring an expression level of CHD7 of a human pluripotent stem cell merely instructs a scientist to use any method of detecting mRNA or protein expression. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, antibodies). When recited at this high level of 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0061] Measurement of the expression level of CHD7 of hPSC can be performed using any RNA or protein measurement method known per se. For example, when measuring the expression of CHD7 at the RNA level, Northern hybridization, RT-PCR, digital PCR and the like can be performed using a nucleic acid (probe) that can hybridize with the CHD7 mRNA under stringent conditions, or an oligonucleotide set that can function as a primer that amplifies a part or all of the mRNA.

[0067] On the other hand, when the expression of CHD7 is measured at the protein level, it can be performed using various immunological methods, for example, various immunoassays such as Western blotting, ELISA, RIA, FIA and the like by using an anti-CHD7 antibody.

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Chin (Cell Stem Cell 5, 111-123 July 2, 2009) teaches that induced pluripotent stem cells and embryonic stem cells are distinguished by their gene expression patterns. Chin teaches that they investigated their expression patterns using the Affymetrix HG-U133plus 2 microarray platform (abstract, page 122, col 1). It is a property of this microarray platform that it contains probes for detecting the level of CHD7 mRNA (see OA Appendix). 
Additionally Pripuzova (Stem Cell Research 2015 14, 323-338) teaches they performed global qualitative proteome characterization of these cell lines with MALDI-TOF/TOF to expand the proteome coverage of hESC and hiPSCs. All three stem cell lines were analyzed at earlier 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5 and 13-15 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of predicting a differentiation potential of a pluripotent stem cell, yet the method only requires measuring an expression level of CHD7 of a human pluripotent stem cell.  Thus it is not clear if applicant intends to cover only a method of measuring an expression level of CHD7 of a human pluripotent stem cell OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein “clauses of claims 2 and 13 Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed.
Claims 2-3 are rejected over the recitation of the phrase “the total RNA” in claims 2 and 3.  There is insufficient antecedent basis for this limitation in the claims because the claims do not previously refer to “total RNA”. 
Claim 4 is rejected over the recitation of the phrase “Stem-Partner (registered trade mark) Human iPS/ES cells medium”.  Trademarks are used to identify a source of goods, and not the goods themselves. Here it appears that the trademark is being used in the claim as a limitation to identify a type of cell culture media.  The claim scope is uncertain since the trademark cannot be 
Regarding Claims 6-10 and 16 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of evaluating a medium for a human pluripotent stem cell, yet the method only requires measuring an expression level of CHD7 of the human pluripotent stem cell.  Thus it is not clear if applicant intends to cover only a method of measuring an expression level of CHD7 of the human pluripotent stem cell OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clauses of claims 8 and 16 Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed.
Claims 8-9 are rejected over the recitation of the phrase “the total RNA” in claims 8 and 9.  There is insufficient antecedent basis for this limitation in the claims because the claims do not previously refer to “total RNA”. 
Claim 14 is rejected over the recitation of the phrase “Stem-Partner (registered trade mark) Human iPS/ES cells medium”.  Trademarks are used to identify a source of goods, and not the goods themselves. Here it appears that the trademark is being used in the claim as a limitation to identify a type of cell culture media.  The claim scope is uncertain since the trademark cannot be used properly to identify any particular material or product. Thus, the use of a trademark in a claim to identify or describe a material or product renders the claim indefinite. 


Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4-5, 6-7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to methods for (i) predicting a differentiation potential of a pluripotent stem cell and (ii) evaluating a medium for a human pluripotent stem cell.  
The claims set forth a single active process step of measuring an expression level of CHD7 of the human pluripotent stem cell. 
The rejected claims do not set forth how the expression level of CHD7 is correlated with the differentiation potential of a pluripotent stem cell.  The claims broadly encompass methods wherein the presence, absence, or any level of CHD7 expression is correlated with having the 
	 
The rejected claims do not set forth how the expression level of CHD7 is correlated with the capability of a medium being able to grow pluripotent stem cells able to differentiate.  The claims broadly encompass methods wherein the presence, absence, or any level of CHD7 expression is correlated with a medium being capable of growing pluripotent stem cells able to differentiate ANY wherein the presence, absence, or any level of CHD7 expression is correlated with a medium being incapable of growing pluripotent stem cells able to differentiate. 
	The nature of the invention requires a reliable correlation between the expression level of CHD7 in hPSC and the ability to differentiate.  
The specification (para 0119) teaches that the copy number of CHD7 isoform 1 mRNA in 5 ng of total RNA was quantified by digital PCR in various PSCs cultured under various conditions. Specifically, the cells used were H9 or KhES-1 (each ESC), or PFX #9, 201B7 or SHh #2 (each iPSC). The cells were cultured by the Small Cell Clumps method with hPSC medium on feeder cells. Alternatively, they were cultured in single cells on a VTN-N-coated dish with Es8, RFF2 or SPM. The copy number of CHD7 isoform 1 mRNA in 5 ng of the total RNA extracted from the cultured cells was determined by droplet digital PCR. PSCs cultured with RFF2 showed a low copy number of CHD7 isoform 1 in 5 ng of the total RNA and did not show differentiation potential; however, differentiation potential was confirmed in the cells cultured under other conditions. The copy number and passage numbers (P) thereof are shown in Table 7. The results of specifically analyzed differentiation potential of some of the cells cultured under these culture conditions are shown in FIG. 17. 

    PNG
    media_image1.png
    302
    603
    media_image1.png
    Greyscale

The specification (paras 0120) teaches that with regard to PSCs having differentiation potential, the threshold value of the copy number of CHD7 isoform 1 mRNA was further examined. Specifically, the differentiation potential of the cells made to have a lower copy number of CHD7 mRNA by culturing under conditions of overgrowth than normal (201B7 or PFX #9) was analyzed. The results of the copy number of CHD7 mRNA by digital PCR are shown in Table 8, and the results of differentiation potential are shown in FIG. 18. 

    PNG
    media_image2.png
    132
    426
    media_image2.png
    Greyscale

The specification (para 0121) teaches that it was shown that 201B7 and PFX #9 have differentiation potential even when the copy number of CHD7 isoform 1 mRNA in 5 ng of total RNA was 1502 copies (201B7) or and 1760 copies (PFX #9) (FIG. 18). 
The specification (paras 0122-0123) further teaches that to study the relationship between the expression level of CHD7 protein and the differentiation potential of PSCs, the measurement 
 The specification (para 0124) teaches that as shown in FIG. 19, CHD7 protein concentration and the copy number of mRNA of CHD7 isoform 1 are low in differentiation-resistant PSCs: PSCs that show good differentiation potential in response to differentiation stimulus were confirmed to show high CHD7 protein concentration and high copy number of mRNA of CHD7 isoform 1, and a correlation was found between the expression level of CHD7 protein, and the copy number and differentiation potential of mRNA of CHD7 isoform 1 in PSCs. Not only the copy number of mRNA but also the expression level of CHD7 protein could be a good numerical marker for predicting the degree of differentiation property during PSCs are maintained in an undifferentiated state. 
While methods of the expression level of CHD7 are known in the art, methods of correlating CHD7 with (i) the differentiation potential of a PSC or the (ii) capability of a medium of maintaining PSC able to differentiate is highly unpredictable.    The unpredictability will be discussed below.
As discussed above, the claims do not set forth how the expression level of CHD7 is correlated with the differentiation potential of a pluripotent stem cell.  The claims broadly encompass methods wherein the presence, absence, or any level of CHD7 expression is correlated with having the ability to differentiate AND wherein the presence, absence, or any level of CHD7 expression is correlated with losing the ability to differentiate. However the breadth of the claims is not supported by the teachings in the specification.  For example it is 
Additionally as discussed above, the claims do not set forth how the expression level of CHD7 is correlated with the capability of a medium being able to grow pluripotent stem cells able to differentiate.  The claims broadly encompass methods wherein the presence, absence, or any level of CHD7 expression is correlated with a medium being capable of growing pluripotent stem cells able to differentiate ANY wherein the presence, absence, or any level of CHD7 expression is correlated with a medium being incapable of growing pluripotent stem cells able to differentiate. However the breadth of the claims is not supported by the teachings in the specification.  For example it is noted that all of the PSC expressed CHD7 at some level despite whether or not they were in a medium capable of maintaining cell able to differentiate.  Thus it is not merely the presence or absence of CHD7 expression that is correlated with the capability of a medium being able to maintain PSCs with an ability to differentiate. The specification teaches that teaches that 201B7 cells that were cultured with Es8/VNT-N had 1502 copies of CHD7 mRNA and were able to still differentiate.  However there is no evidence in the specification that any PSCs with less than this amount would be able to differentiate.  In fact the specification 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to (i) predict the differentiation potential of a PSC or the (ii) capability of a medium of maintaining PSC able to differentiate is highly unpredictable based on the expression level of CHD7. 
 In order to practice the breadth of the claimed invention one of skill in the art would have to culture different PSCs on different types of medium and measure the expression of CHD7 mRNA/protein.  Then data analysis would be needed to determine a threshold copy number that is needed for being able to differentiate and a threshold copy number that is needed for not being able to differentiate.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (Nature Scientific Reports (2018) 8:241 pub online 1/10/2018).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for predicting a differentiation potential of a pluripotent stem cell” and “A method for evaluating a medium for a human pluripotent stem cell” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
	Regarding Claims 1, 5, 6, 7, 10 Yamamoto teaches measuring the level of CHD7 mRNA in human pluripotent stem cells using qRT-PCR and measuring the level of CHD7 protein in human pluripotent stem cells using Western blotting (page 11). Figure 7 shows that CHD7 levels mediated the differentiation potential of PSCs.  The copy numbers of CHD7 isoform 1 in PSCs is 
Regarding Claims 2 and 3 Yamamoto does not teach the specifically claimed correlations between the copy number of CHD7 in 5 ng of RNA and differentiation potential of the pluripotent stem cell.  However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  
Regarding Claims 4 and 14 Yamamoto teaches the cells were cultured in Essential 8 medium or Stem-Partner for greater than 5 passages (Fig 7). 
 Regarding Claims 8 and 9 Yamamoto does not teach the specifically claimed correlations between the copy number of CHD7 in 5 ng of RNA and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  
Regarding Claim 13 Yamamoto does not teach the specifically claimed  correlations between the CHD7 protein level and differentiation potential of the pluripotent stem cell.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not 
Regarding Claim 15 Yamamoto teaches the cells that were cultured in ReproFF2 medium for greater than 5 passages did not differentiate (Fig 7). 
Regarding Claim 16 Yamamoto does not teach the specifically claimed correlations between the CHD7 protein level and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  


11.	Claims 1-3, 5-10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (Cell Stem Cell 5, 111-123 July 2, 2009).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for predicting a differentiation potential of a pluripotent stem cell” and “A method for evaluating a medium for a human pluripotent stem cell” merely sets forth the purpose of the process, but does not limit the scope of the claims. 

Regarding Claims 2 and 3 Chin does not teach a correlation between the copy number of CHD7 in 5 ng of RNA and differentiation potential of the pluripotent stem cell.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., predicting the PSC will be able to differentiate in response to a differentiation stimulus when the PSC has a CHD7 level greater than 1500 copies in 5ng of total RNA. 
 Regarding Claims 8 and 9 Chin does not teach a correlation between the copy number of CHD7 in 5 ng of RNA and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., determining that the medium is capable of maintaining the PSC to show a differentiation 
Regarding Claim 13 Chin does not teach a correlation between the CHD7 protein level and differentiation potential of the pluripotent stem cell.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., predicting the PSC will be able to differentiate in response to a differentiation stimulus when the 
expression level of CHD7 is a protein level not less than two times a CHD7 protein level of a human pluripotent stem cell showing a differentiation resistance. 
Regarding Claim 16 Chin does not teach a correlation between the CHD7 protein level and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., determining that the medium is capable of maintaining the PSC to show a differentiation potential in response to a differentiation stimulus when the expression level of CHD7 is a protein level not less than two times a CHD7 protein level of a human pluripotent stem cell showing a differentiation resistance.



12.	Claims 1-3, 5-10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pripuzova (Stem Cell Research 2015 14, 323-338).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for predicting a differentiation potential of a pluripotent stem cell” and “A method for evaluating a medium for a human pluripotent stem cell” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 1, 5, 6, 7, 10 Pripuzova teaches they performed global qualitative proteome characterization of these cell lines with MALDI-TOF/TOF to expand the proteome coverage of hESC and hiPSCs. All three stem cell lines were analyzed at earlier and later passages (H9: P34 and P48, SB5-MP1: P22 and P28, iNC-01: P36 and P53). All proteins identified in two different passages of each analyzed stem cell line are shown in Supplementary Table 11-a (page 329, col 1-2). It is noted for the record that Table 11a contains CDH7.  Thus Pripuzova teaches a method of measuring the expression level of CHD7 of the human pluripotent stem cell. 
Regarding Claims 2 and 3 Pripuzova does not teach a correlation between the copy number of CHD7 in 5 ng of RNA and differentiation potential of the pluripotent stem cell.   However this art rejection is set forth because it teaches a broad interpretation of the claims 
 Regarding Claims 8 and 9 Pripuzova does not teach a correlation between the copy number of CHD7 in 5 ng of RNA and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., determining that the medium is capable of maintaining the PSC to show a differentiation potential in response to a differentiation stimulus when the PSC has a CHD7 level greater than 1500 copies in 5ng of total RNA. 
Regarding Claim 13 Pripuzova does not teach a correlation between the CHD7 protein level and differentiation potential of the pluripotent stem cell.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., predicting the PSC will be able to differentiate in response to a differentiation stimulus when the 

Regarding Claim 16 Pripuzova does not teach a correlation between the CHD7 protein level and the capability of a medium to maintain a PSC to show a differentiation potential in response to a differentiation stimulus.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of i.e., determining that the medium is capable of maintaining the PSC to show a differentiation potential in response to a differentiation stimulus when the expression level of CHD7 is a protein level not less than two times a CHD7 protein level of a human pluripotent stem cell showing a differentiation resistance.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (Cell Stem Cell 5, 111-123 July 2, 2009) in view of Yamamoto (Nature Scientific Reports (2018) 8:241 pub online 1/10/2018).
	The teachings of Chin are presented above. 

However Yamamoto teaches that When ESC KhES-1 were cultured with Essential 8 (Es8) on recombinant human Vitronectin-N (VTN-N)-coated dishes by seeding in single cells, they proliferated in the undifferentiated state and retained the potential to differentiate, as manifested by formation of Embryoid Bodies (EBs). The morphology and gene expression profile in EBs, as assessed by a qRT-PCR scorecard panel are shown in Fig. 1A and Figure S1. However, KhES-1 lost their differentiation potential following culture with Repro FF2 (RFF2) for five passages on VTN-N after single cell seeding. Although KhES-1 proliferated in the undifferentiated state, they could not differentiate nor survive well under an EB formation culture system. Interestingly, they regained the potential to differentiate after cultivation in Es8 (Fig. 1A and Figure S1) for five passages. We also found that KhES-1 cells cultured with Stem-Partner (S-P) retained the potential to differentiate, but that this potential was lost by culturing with RFF2. Furthermore, iPSC PFX#9 cultured with Es8 and then with RFF2 on VTN-N-coated dishes showed the same results (Figure S2) (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chin by determining the expression level of CHD7 in a pluripotent stem cell cultured for greater than 5 passages with Essential 8 medium as suggested by Yamamoto.  One of skill in the art would . 

14.	Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pripuzova (Stem Cell Research 2015 14, 323-338) in view of Yamamoto (Nature Scientific Reports (2018) 8:241 pub online 1/10/2018).
	The teachings of Pripuzova are presented above. 
Pripuzova does not teach a method wherein the expression level of CHD7 is an expression level of a human pluripotent stem cell cultured for greater than 5 passages with Essential 8 medium or Stem-Partner (registered trade mark) Human iPS/ES cells medium (clms 4 and 14).  Pripuzova does not teach a method wherein the human pluripotent stem cell showing the differentiation resistance is a human pluripotent stem cell cultured for greater than 5 passages with ReproFF2 medium.
However Yamamoto teaches that When ESC KhES-1 were cultured with Essential 8 (Es8) on recombinant human Vitronectin-N (VTN-N)-coated dishes by seeding in single cells, they proliferated in the undifferentiated state and retained the potential to differentiate, as 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pripuzova by determining the expression level of CHD7 in a pluripotent stem cell cultured for greater than 5 passages with Essential 8 medium as suggested by Yamamoto.  One of skill in the art would have been motivated to culture PSC in Essential 8 medium for at least 5 passages because Yamamoto teaches that this medium allows cells to proliferate and retained the potential to differentiate.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pripuzova by determining the expression level of CHD7 in a differentiation resistant pluripotent stem cell cultured for greater than 5 passages with ReproFF2 medium as suggested by Yamamoto. One of skill in the art would have been motivated to culture PSC in ReproFF2 medium for at least 5 passages when it was desirable to obtain differentiation resistant PSCs because Yamamoto teaches that PSCs grown in this medium lose their ability to differentiate. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634